DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are currently pending in the application.

Applicant’s election of Group I inventions (claims 1-7) in the reply filed on 5/27/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The requirement is still deemed proper and is therefore made FINAL.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Interpretation
In claim 1, the limitation “rubber-containing polymer” is interpreted, in light of the specification (PGPUB-[0041]), as a polymer that is rubbery or elastomeric at room temperature.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichinger et al. (US 2010/0190891 A1), as evidenced by Ashori et al. (J. Composite Materials, 2009, Vol. 43, No.11, pages 1297-1304).
Eichinger teaches polyolefin compositions comprising man-made cellulose fibers (Ab.). Comparative Example CE3 in TABLE 1 is drawn to a composition comprising BG055 A1, pulp fiber and a compatibilizer. Disclosed BG055 A1 is a PP impact copolymer, having an elastomer content of 18 wt.% [0047]. Thus, disclosed BG055 A1 includes claimed base resin and claimed rubber-containing polymer. Disclosed compatibilizer is maleic anhydride-grafted polypropylene [0048-0049] and per specification (PGPUB, [0040, 0055]), maleic anhydride-modified polyolefins are dispersing agents. Thus, disclosed compatibilizer reads on claimed dispersing agent.
Eichinger teaches pulp fiber of CE3 as conventional lignocellulosic fibers [0053]. Per evidence reference, in lignocellulosic fibers, lignin acts as a cement matrix for cellulosic microfibrils. Additionally, disclosed literature results in Table 1 for the fraction of alpha-
With regard to 2, disclosed pulp fiber content is at 15 wt.% (CE3, TABLE 1).
With regard to claim 3, disclosed compatibilizer (i.e. dispersing agent) content is at 2.5 wt.% (CE3, TABLE 1).
With regard to 4, disclosed the calculated amount of base PP = 82.5 wt.%, having an elastomeric content at 18 wt.% [0047], i.e. calculated elastomer content = 14.85 wt.% (CE3, TABLE 1).
With regard to claim 7, BG055 A1 in CE3 is a PP impact copolymer (Table 1, [0047]).
Thus, in light of above, presently cited claims are anticipated by the reference.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0313858 A1).
Tanaka teaches polyolefin resin compositions containing 100 parts by weight of resin mixture of, (A) 1-60% by weight of cellulose nanofibers (reads on cellulose fiber), (B) 99-40% by weight of polyolefin resin, (reads on base resin) and (C) 0.2-30 parts by weight of a terpene phenolic compound (Ab., ref. claim 1, Examples). 
Regarding the cellulose fibers (A), Tanaka prescribes cellulose fibers obtained from pulp having an -cellulose content of 60-99% by weight [0017, 0025, ref. claim 2]. 
Regarding the polyolefin resin (B), Tanaka teaches polymer alloys as suitable (B) obtainable by incorporating rubbers into the polyolefin resins [0055], wherein said rubbers may 
Regarding the terpene phenolic compound (C), the reference teaches the same as improving the dispersibility of the cellulose nanofibers [0062] (reads on dispersing agent).
The prior art is silent with regard to compositions comprising a polymer alloy containing a polyolefin and a rubber, a dispersing agent and cellulose fibers having an -cellulose of less than 80% by mass, in one single embodiment as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Given the generic teaching on pulp having -cellulose content in the range of 60-99% by weight as enabling disentanglement of fibers and providing for thermal stability, and the teaching on polymer alloys containing rubbers, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare compositions comprising a polymer alloy containing a polyolefin and a rubber (i.e. a base polymer and a rubber-containing polymer), a terpene phenolic compound (i.e. a dispersing agent) and cellulose nanofibers having any -cellulose content within the disclosed range, including those in the overlapping range and thereby arrive at the claimed invention (claim 1).
With regard to claim 2, Tanaka teaches 1-60 wt.% of cellulose nanofibers, based on the total wt. of the resin composition (Ab., ref. claim 1, Examples).

With regard to claim 4, the reference teaches a rubber content of 50% by weight or less is incorporated into the polyolefin resin for form polymer alloy suitable as (B) [0055-0057], and (B) in an amount of 99-40% by wt. of the composition, thereby obviating the claimed range.
With regard to claim 5, Tanaka teaches ethylene-butene-1 copolymer rubbers, ethylene-octene copolymer rubbers, polybutadiene rubbers, ethylene-propylene-non-conjugated diene rubbers,  styrene-butadiene block copolymer rubbers, styrene-isoprene block copolymer rubbers and partially hydrogenated derivatives thereof, etc. [0056], i.e. aliphatic and aromatic rubbers devoid of functional groups having atoms of high electronegativity, and meet the claimed limitation.
With regard to claim 6, Tanaka teaches a colorant as an additive [0063].
With regard to claim 7, Tanaka teaches polyolefin resin as component (B) (Ab., Ref. claims, [0046-0054].

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Toshio et al. JP 2011-231237 A (machine translation).
Toshio teaches a polypropylene composition comprising (A) polypropylene (reads on base resin), (B) a rubber-containing polymer, (C) a compatibilizer, and (D) cellulose fiber having an a-cellulose content of 80 mass% or more (Overview, ref. claim 1, [0050]). Disclosed compatibilizers include acid-modified olefin compound [0013], such as acid-modified propylene [0069]. It is noted that per specification (PGPUB, [0040, 0055]), maleic anhydride-modified 
The prior art, while teaching cellulose fiber having an -cellulose content of 80 mass% or more, fails to teach cellulose fiber having an -cellulose content of less than 80 mass% as in the claimed invention. 
It is noted that the disclosed lower limit of “80 mass% or more” and claimed upper limit of “less than 80% by mass” are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where, despite a slight difference in the ranges, court held that such a difference did not "render the claims patentable," or, alternatively, that "a prima facie case of obviousness exists where the claimed range and prior art range do not overlap, but are close enough so that one skilled in the art would have expected them to have the same properties". Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare compositions comprising cellulose fibers having an -cellulose content close to, but lower than the disclosed end point of 80 mass% on the basis that such compositions would be reasonably expected to have the same properties, absent evidence to the contrary (obviates claim 1).
Regarding claim 2, the reference teaches 5-45 parts by mass of cellulose fibers (D), relative to 100 parts by mass of (A)-(C) (Overview, ref. claim 1), i.e. a calculated range of 4.76-31.03 wt.%. based on total weight of (A)-(D). As stated above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Regarding claim 3, the reference teaches a range 0.5 to 10 % by mass (C), relative to 100 parts by mass of (A)-(C) [0021], and 5-45 parts by mass of cellulose fibers (D), relative to 100 parts by mass of (A)-(C). The calculated range for the amount of compatibilizer is 0.34 to 9.52 wt.%, based on total weight of (A)-(D).
Regarding claim 4, the reference teaches rubber-containing polymer at 4.5 to 40% by mass of (B), relative to 100 parts by mass of (A)-(C) [0021], and 5-45 parts by mass of cellulose fibers (D), relative to 100 parts by mass of (A)-(C). The calculated range for the amount of rubber-containing polymer is 3.10 to 38.10 wt.%, based on total weight of (A)-(D).
Regarding claim 5, the reference teaches rubbers such as ethylene-propylene rubber, ethylene-butene-1 rubber, ethylene-octene rubber, styrene-based block copolymers and partially hydrogenated derivatives there, i.e. .e. aliphatic and aromatic rubbers devoid of functional groups having atoms of high electronegativity, and meet the claimed limitation.
Regarding claim 6, the reference teaches a coloring component [0026].
Regarding claim 7, the reference teaches olefin resins ([0017-0019], ref. claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobsen (US 6,284,098 B1) is directed to lignocellulose fiber filler for thermoplastic composite compositions, and optionally including coupling agents. Hamabe (US 2018/0201770 A1) teaches composite resin compositions comprising a fibrous filler, a dispersant and a thermoplastic resin.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762